 
Exhibit 10.30
 
 


PERFORMANCE SHARE UNIT AWARD AGREEMENT
 


 
 
[                                          ]
 
800 West Madison Street
Chicago, IL 60607
 


 
Re:           MB Financial Inc. Grant of Performance Share Units
 
Dear [          ]:
 
MB Financial, Inc. (the “Company”) is pleased to advise you that, pursuant to
the Company’s Second Amended and Restated Omnibus Incentive Plan (the “Plan”),
the Company’s Organization and Compensation Committee has approved the issuance
of performance share units to you as set forth below (each a “PSU” and
collectively, the “PSUs”).  This award of PSUs is intended to Qualified
Performance-Based Compensation within the meaning of Section 162(m) of the Code
and Article 11 of the Plan.
 
Each PSU earned under this Agreement is equivalent in value to one share of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”), and will
entitle you to receive from the Company at the times set forth in this Agreement
one share of Common Stock, together with any dividend equivalents (as defined
below) with respect thereto.  Each PSU is subject to the terms and conditions
set forth herein and in the Plan. Capitalized terms used herein but not defined
herein shall have the meanings ascribed to such terms in the Plan.
 
Grant Date:
[            ]
 
Target Number of PSUs:
[            ]
 
Performance Period, Vesting Date and Number of PSUs that may be earned and
vested:
The number of PSUs earned and the Performance Period, vesting and payment dates
thereof shall be determined in accordance with Exhibit A attached hereto, the
provisions of which are incorporated into this Agreement as if set forth herein.
 
Dividend Equivalents:
The PSUs will accumulate dividend equivalents. The dividend equivalents shall
equal the dividends actually paid with respect to Company Common Stock during
the period while (and to the extent) the PSUs remain outstanding and unpaid. The
dividend equivalents shall accumulate, without interest, and be paid in cash at
the time shares of Common Stock are paid with respect to any Earned PSUs, or
shall be forfeited at the time the PSUs are forfeited. For purposes of
determining the amount of dividends accumulated and to be paid with respect any
PSUs that become payable, the PSUs which are payable will be considered to have
been outstanding from the Grant Date.

 
 
 
PSU-1

--------------------------------------------------------------------------------

 

 
1. Conformity with Plan.  The grant of PSUs is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan (which
is incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of this Agreement and the Plan and agree to be bound by all of the
terms of this Agreement and the Plan.
 
2. Rights of Participants; Effect of Certain Events.  Nothing in this Agreement
shall limit the right of the Company or any Subsidiary to terminate your
employment, or otherwise impose upon the Company or any Subsidiary any
obligation to employ or accept services from you.  The effect of a Change in
Control or of termination of your employment upon the Award shall be determined
as set forth on Exhibit A attached hereto.
 
3. Adjustments for Changes in Capitalization of the Company.  In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split up, share combination or other change in the
corporate structure of the Company affecting the shares of the Company’s Common
Stock, such adjustment shall be made in the number of PSUs and/or the number and
class of shares of Common Stock payable with respect to the PSUs subject to this
Agreement, as shall be determined to be appropriate and equitable by the
Committee to prevent dilution or enlargement of rights, provided that the number
of PSUs and shares covered by this Agreement shall always be a whole number and
the average closing price shall be rounded to the nearest whole cent.
 
4.   Withholding Tax.  The Company shall withhold from any payment or
distribution made under this Agreement shares of Common Stock with a Fair Market
Value sufficient to satisfy any applicable income, employment or other taxes
required by law to be withheld.  The Company shall have the right to deduct from
all dividends equivalents paid the amount of any taxes which the Company is
required to withhold at the time such amounts are paid to you.
 
 
PSU-2

--------------------------------------------------------------------------------

 
 
 
5. Regulatory, Recoupment and Holding Period Requirements.  You acknowledge and
agree that this Award and your receipt of any shares of Common Stock hereunder
is subject to (a) the provisions of Section 20.2 of the Plan, including possible
reduction, cancellation, forfeiture or recoupment (clawback), delayed payment or
holding period requirements, upon the occurrence of events set forth in Section
20.2 of the Plan, and (b) any policies which the Company may adopt in
furtherance of any Regulatory Requirements (including, but not limited to, the
Dodd-Frank Wall Street Reform and Consumer Protection Act) or otherwise.
 
6. Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
 
7. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
8. Electronic Signature.  All references to signatures and delivery of documents
in this Agreement may be satisfied by procedures the Company has established or
may establish from time to time for an electronic system for execution and
delivery of any such documents, including this Agreement.  Your electronic
signature, including, without limitation, “click-through” acceptance of this
Agreement through a website maintained by or on behalf of the Company, is the
same as, and shall have the same force and effect as, your manual
signature.  Any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services relating to this
Agreement.
 
9. Entire Agreement.  This Agreement, including Exhibit A hereto, and the terms
of the Plan constitute the entire understanding between you and the Company, and
supersede all other agreements, whether written or oral, with respect to this
award of PSUs.
 
****
 



     

 
 
PSU-3

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO PERFORMANCE SHARE UNIT AWARD AGREEMENT
 
Please execute the extra copy of this Agreement in the space below and return it
to the Vice President and Chief Financial Officer at MB Financial, Inc. to
confirm your understanding and acceptance of the agreements contained in this
Agreement, including Exhibit A hereto.
 
Very truly yours,
 
 
MB FINANCIAL, INC.
 
 
 
Jill E. York
Vice President and Chief Financial Officer
 
 
 
Enclosure:                      1.           Extra copy of this Agreement,
including Exhibit A
 
The undersigned hereby acknowledges having read this Agreement, including
Exhibit A hereto and the Plan and hereby agrees to be bound by all provisions
set forth herein and in the Plan.
 
 
 
Dated as of [   ]
 

--------------------------------------------------------------------------------

                             [                              ]
 



     

 
PSU-4

--------------------------------------------------------------------------------

 
 
 
 
Exhibit A to Performance Share Unit Award Agreement
 
TSR-Based Performance Measure


References herein to “Agreement” shall mean the Performance Share Unit Award
Agreement, inclusive of this Exhibit A, to “Award” shall mean the Performance
Award evidenced by the Agreement and references to “Grantee” shall mean you.
 
1.           TSR-Based Performance Measure:
 
(a)           Performance Measure and Performance Goal:  The Performance Measure
applicable to this Award is Total Shareholder Return or TSR (as defined below)
and the Performance Goal is relative Total Shareholder Return or TSR (as defined
below) for the Performance Period.
 
(b)           Certification of Achievement Relative to Performance
Goal:   Following the end of the Performance Period, the Company’s Organization
and Compensation Committee will certify the level of the Performance Goal
achieved.  Performance at or above the threshold level will result in PSUs
becoming earned (“Earned PSUs”).  Earned PSUs will vest as set forth
below.  PSUs will be forfeited and cancelled in full if the Company’s
performance during the Performance Period does not meet or exceed the threshold
percentile rank of the Performance Goal. To the extent the Earned PSUs are less
than the target number of PSUs, such excess PSUs shall be forfeited and
cancelled.  The certification of the level of the Performance Goal achieved and
the corresponding number of PSUs earned shall occur no later than 15 days after
the end of the Performance Period.
 
(c)           Vesting Date for Earned PSUs:  Subject to Section 5 below, 100% of
the Earned PSUs will vest on [     ], provided that Grantee is then serving as
an employee of the Company or any Subsidiary .
 
(d)           Payment of Shares for Earned and Vested:  The Company will issue
shares and pay dividend equivalents to Grantee with respect to any Earned PSUs
not later than 30 days following the date such Earned PSUs become vested.
 
2.           Additional Definitions.
 
        (a)           “Comparison Group” means the companies listed on Appendix
1 to this Exhibit A, as may be adjusted as described below.
 
        (b)           “Performance Period” means the [   ] period commencing
[     ] and ending [     ].
 
(c)           “Total Shareholder Return” or “TSR” means total shareholder return
as applied to the Company or any company in the Comparison Group, meaning stock
price appreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Company or any company
in the Comparison Group) during the Performance Period, expressed as a
percentage return.  Except as modified in Section 5(b), for purposes of
computing TSR, the stock price at the beginning of the Performance Period will
be the average price of a share of common stock over the 20 trading days ending
on [     ], the last trading day prior to the beginning of the Performance
Period, and the stock price at the end of the Performance Period will be the
average price of a share of common stock over the 20 trading days ending on
[     ], the last trading day of the Performance Period, adjusted for changes in
capital structure;  provided, however, that if a company:  (i) files for
bankruptcy, reorganization, or liquidation under any chapter of the U.S.
Bankruptcy Code;  (ii) is the subject of an involuntary bankruptcy proceeding
that is not dismissed within 30 days;  (iii) is the subject of a stockholder
approved plan of liquidation or dissolution; or (iv) ceases to conduct
substantial business operations, then the TSR for that company will be negative
one hundred percent (-100%) .
 
 
A-1

--------------------------------------------------------------------------------

 

 
3.           Calculation. For purposes of the Award and this Exhibit A, the
number of PSUs earned will be calculated as follows:
 
FIRST:  For the Company and for each other company in the Comparison Group,
determine the TSR for the Performance Period.
 
SECOND:  Rank the TSR values determined in the first step from low to high (with
the company having the lowest TSR being ranked number 1, the company with the
second lowest TSR ranked number 2, and so on) and determine the Company’s
percentile rank based upon its position in the list by dividing the Company’s
position (minus 1) by the total number of companies (including the Company) in
the Comparison Group (minus 1) and rounding the quotient to the nearest
hundredth. For example, if the Company were ranked 32 on the list out of 47
companies (including the Company), its percentile rank would be 67.39%
(32-1/47-1).
 
THIRD:  Plot the percentile rank for the Company determined in the second step
into the appropriate band in the left-hand column of the table below and
determine the number of PSUs earned as a percent of target, which is the figure
in the right-hand column of the table below corresponding to that percentile
rank. Use linear interpolation between points in the table below to determine
the percentile rank and the corresponding share funding if the Company’s
percentile rank is between 25% and 75% but not exactly one of the percentile
ranks listed in the left-hand column.  For example, if the Company’s percentile
rank is 67.39%, then 152.17% of the target number of PSUs would be earned.
 
percentile rank
% target PSUs earned
<25% or below
0%
25%
25%
50%
100%
75% or above
175%




 
 
A-2

--------------------------------------------------------------------------------

 

4.           Rules. The following rules apply to the computation of the number
of PSUs earned:
 
(a)           No Guaranteed Payout: The minimum number of PSUs which may be
earned is zero and the maximum number of PSUs which may be earned is 175% of
target. There is no minimum number of PSUs or other consideration that will be
paid out, and no PSUs will be earned if the percentile rank is less than the
25th percentile in the Performance Period.
 
(b)           Effect of Specified Corporate Change on Comparison
Group:  Companies shall be removed from the Comparison Group if they undergo a
Specified Corporate Change. A company that is removed from the Comparison Group
before the end of a Performance Period will not be included at all in the
computation of the number of PSUs earned for that Performance Period. A company
in the Comparison Group will be deemed to have undergone a “Specified Corporate
Change” if it:
 
 
(1)
ceases to be a domestically domiciled publicly traded company on a national
stock exchange or market system, unless such cessation of such listing is due to
a low stock price or low trading volume; or

 
 
(2)
has gone private; or

 
 
(3)
has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless of
whether it is a reporting company in that or another jurisdiction; or

 
 
(4)
has been acquired by another company (whether by another company in the
Comparison Group or otherwise, but not including internal reorganizations), or
has sold all or substantially all of its assets.

 
The Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a company in the
Comparison Group in making a determination that a Specified Corporate Change has
occurred.
 
5.           Effect of Certain Events.  The following provisions will apply in
the event of the termination of employment or the occurrence of a Change in
Control prior to the end of the Performance Period or completion of the vesting
period.
 
            (a)           Termination of Employment Prior to a Change in
Control.
 
       (i)           Termination for Any Reason Other Than Due to a Qualifying
Termination:  In the event Grantee’s employment with the Company terminates for
any reason other than a Qualifying Termination, this Award shall terminate, all
outstanding unearned or Earned, but unvested, PSUs will be forfeited and
cancelled and no additional amounts shall become payable under this Award as of
the date of such employment termination.
 
       (ii)           Termination Due to Qualifying Termination:  In the event
Grantee’s employment with the Company terminates due to Grantee’s Qualifying
Termination prior to the end of the Performance Period, this Award shall not
terminate and PSUs may become Earned and vested at the end of the Performance
Period.  The number of PSUs which shall become Earned and vested shall be equal
to the percentage of the target number of PSUs earned (as certified by the
Committee following the end of the Performance Period, or if earlier, the date
of a Change in Control) as if the Grantee’s employment had not
terminated.  Shares and dividend equivalents underlying such vested PSUs shall
be distributed following the Performance Period at such time as distributions
are made with respect to other Earned PSUs.
 
 
A-3

--------------------------------------------------------------------------------

 
 
           (b)           Effect of Change in Control.  In the event of a Change
in Control (as defined in the Plan), the number of PSUs earned shall be
calculated and certified by the  Committee, and such PSUs shall become earned,
vested and payable as follows.
 
First:           If the Performance Period has not been completed, there shall
be determined the number of PSUs that would be earned if the Performance Period
was the period which began on [     ] and ended on the date which is five
trading days prior to the date of the Change in Control.  The Company TSR for
purposes of this calculation shall be determined using the per share value of
the common stock as of the date of the Change in Control instead of a 20 trading
day average ending on the last day of the Performance Period. The Committee
shall determine and certify the number of Earned PSUs in accordance with
Sections 1(b) and 3 above.
 
Second:  The shares and dividend equivalents underlying such Earned PSUs shall
remain unvested and shall continue to vest and be distributed in accordance with
the original vesting schedule set forth in Section 1(c) above.  If Grantee’s
employment terminates following the Change in Control in circumstances
constituting a Qualifying Termination, all Earned but unvested PSUs shall vest
in full and the shares and dividend equivalents underlying such PSUs shall,
subject to Section 20.3 of the Plan relating to compliance with Section 409A, be
distributed as promptly as practicable and in no event later than 30 days
following such termination of employment.  If Grantee incurred a Qualifying
Termination prior to the Change in Control, then, for purposes of the preceding
sentence, Grantee will be treated as if such Qualifying Termination occurred
immediately after the Change in Control.
 
           (c)   Definition of Qualifying Termination:  For purposes of this
Section 5, termination of employment due to death, Disability, involuntary
termination without Cause (including voluntary termination under circumstances
constituting an involuntary termination or a resignation for good reason under
an employment, severance or other agreement applicable to Grantee), a Pre Age 65
Service Retirement (as defined below), a Retirement (as defined below), a Post
Age 65 Service Retirement (as defined below), or a termination upon or after a
Change in Control resulting in severance benefits becoming payable to the
Grantee shall be a “Qualifying Termination”.
 
For purposes of determining whether certain terminations of employment
constitute a Qualifying Termination, the following provisions shall apply:
 
    (i)           If the Grantee’s employment is voluntarily or involuntarily
terminated other than for Cause or death prior to age 65 and the Grantee’s age
plus years of service is equal to or greater than ninety (90), then the
termination is considered to be a “Pre-Age 65 Service Retirement.”
 
    (ii)           If the Grantee’s employment is voluntarily or involuntarily
terminated other than for Cause or death on or after age 65 and the Grantee’s
age plus years of service is less than ninety (90), then the termination is
considered to be a “Retirement.”
 
 
A-4

--------------------------------------------------------------------------------

 
 
    (iii)           If the Grantee’s employment is voluntarily or involuntarily
terminated other than for Cause or death on or after age 65 and the Grantee’s
age plus years of service is equal to or greater than ninety (90), then the
termination is considered to be a “Post-Age 65 Service Retirement.”
 
To the extent the terms of any employment, severance or other agreement to which
the Grantee is a party with the Company or any Subsidiary that is then in effect
provide vesting rights with respect to the Shares in addition to those contained
in this Section 5, such additional rights shall be deemed to be part of this
Agreement and are incorporated herein by reference.
 

 
 
A-5

--------------------------------------------------------------------------------

 

Appendix 1 to
Exhibit A to
Performance Share Unit Grant Agreement
 
Comparison Group


BKU
BankUnited Inc.
BOH
Bank of Hawaii Corp.
CFR
Cullen/Frost Bankers Inc.
CBSH
Commerce Bancshares Inc.
WABC
Westamerica Bancorp.
SBNY
Signature Bank
BOKF
BOK Financial Corp.
FULT
Fulton Financial Corp.
CBU
Community Bank System Inc.
OZRK
Bank of the Ozarks Inc.
UBSI
United Bankshares Inc.
IBKC
IBERIABANK Corp.
WTFC
Wintrust Financial Corp.
VLY
Valley National Bancorp
FRC
First Republic Bank
STSA
Sterling Financial Corp.
CYN
City National Corp.
FNB
F.N.B. Corp.
CVBF
CVB Financial Corp.
ONB
Old National Bancorp
UMBF
UMB Financial Corp.
NPBC
National Penn Bancshares Inc.
FMER
FirstMerit Corp.
PRK
Park National Corp.
ASBC
Associated Banc-Corp
CSE
CapitalSource Inc.
FFIN
First Financial Bankshares
PB
Prosperity Bancshares Inc.
TRMK
Trustmark Corp.
UMPQ
Umpqua Holdings Corp.
BXS
BancorpSouth Inc.
GBCI
Glacier Bancorp Inc.
TCBI
Texas Capital Bancshares Inc.
FNFG
First Niagara Finl Group
EWBC
East West Bancorp Inc.
TCB
TCF Financial Corp.
SUSQ
Susquehanna Bancshares Inc.
IBOC
International Bancshares Corp.
ZION
Zions Bancorp.
SIVB
SVB Financial Group
WBS
Webster Financial Corp.
CATY
Cathay General Bancorp
PVTB
PrivateBancorp Inc.
HBHC
Hancock Holding Co.
FHN
First Horizon National Corp.
SNV
Synovus Financial Corp.




 
 
 
A-6

--------------------------------------------------------------------------------

 

 

